54 F.3d 769
Gallimore McDonaldv.William H. Fauver, as Commissioner, for Department ofCorrections, Patrick Arvonio, as Administrator, of EastJersey State Prison, Rahway, New Jersey, Steven Pinchak, asAssistant Superintendent, at East Jersey State Prison,Rahway, New Jersey, Donald Mee, Jr., as Courtline HearingOfficer for Department of Corrections, Incorporate throughEast Jersey State Prison, Rahway, New Jersey, RobertConnell, as Lieutenant of East Jersey State
NO. 94-5640
United States Court of Appeals,Third Circuit.
Apr 17, 1995

Appeal From:  D.N.J., No. 94-cv-045640,
Bissell, J.


1
AFFIRMED.